 


110 HR 590 IH: Student Financial Readiness Act of 2007
U.S. House of Representatives
2007-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 590 
IN THE HOUSE OF REPRESENTATIVES 
 
January 19, 2007 
Mr. Knollenberg introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the annual contribution limit to Coverdell education savings accounts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Student Financial Readiness Act of 2007. 
2.Coverdell education savings account improvements 
(a)Increase in annual contribution limit to Coverdell education savings accountsClause (iii) of section 530(b)(1)(A) of the Internal Revenue Code of 1986 is amended by striking $2,000 and inserting $5,000. 
(b)Contributions not allowed by individuals whose adjusted gross income exceeds limitationSo much of subsection (c) of section 530 of such Code as precedes paragraph (2) is amended to read as follows: 
 
(c)Contributions not allowed by individuals whose adjusted gross income exceeds limitation 
(1)In generalNo contribution may be made to any Coverdell education savings account by any individual during the taxable year if the modified adjusted gross income of such individual for such taxable year exceeds $150,000 (twice such amount in the case of a joint return).. 
(c)Cost-of-Living adjustmentSubsection (b) of section 530 of such Code is amended by adding at the end the following new paragraph: 
 
(5)Cost-of-living adjustment 
(A)In generalIn the case of any taxable year beginning in a calendar year after 2007, the dollar amount contained in paragraph (1)(A)(iii) and subsection (c)(1) shall both be increased by an amount equal to— 
(i)such dollar amount, multiplied by 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins determined by substituting calendar year 2005 for calendar year 1992 in subparagraph (B) thereof. 
(B)RoundingIf any increase under subparagraph (A) is not a multiple of $50, such increase shall be rounded to the nearest multiple of $50.. 
(d)Conforming amendmentSubparagraph (A) of section 4973(e)(1) of such Code is amended by striking $2,000 and inserting the dollar amount in effect under section 530(b)(1)(A)(iii) for the taxable year. 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
 
